In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Delaney, J.), entered February 8, 1989, as granted the motion of the defendant the DeVilbiss Company for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the judgment is affirmed insofar as appealed from, with costs to the respondent payable by the appellant, for reasons stated by Justice Delaney in his memorandum decision dated December 12, 1988. Lawrence, J. P., Fiber, Rosenblatt and Miller, JJ., concur.